Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112(b), is withdrawn in view of Applicant's amendment filed 01/26/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 was filed after the mailing date of the non-final Office action on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 17 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, creating and providing mitigation strategies to minimize impact of the meteorological event on the basis of the collected information, where the creation of the mitigation strategies includes: evaluating data through a geographical information system that divides the area under evaluation into cells based on the flooding forecast and information of water level present in such area; analyzing the event through superimposed layers with different incidence weighing values for each of them determined by socio-economic information; obtaining a single layer with water levels derived from the superimposition of remaining layers analyzed that minimize the socio-economic impact on the basin through an artificial intelligence assisted decision-making module with multi-criteria decision analysis vectorial optimization algorithms; and simulating the operation of locks and pumps needed for the basin to achieve the required state within a certain period of time setting water volumes that should be released and their direction to control flooding in accordance with the protective criteria selected.

Claim 27 is considered to be allowable over the cited prior art because none of the cited prior art teaches or suggests, in combination with the other claimed limitations, receive the mapping generated by the predictive module divide the evaluation area in cells, where each cell contains information on water level in each area under evaluation; analyze the event as superimposed layers with different incidence weight values, each of them determined by socio-economic information, an assisted decision-making module with multi-criteria decision analysis vector optimization algorithms configured to: find the flooding areas that minimize the socio-economic impact on the river basin; define a single layer with water levels derived from the superimposition of the rest of the input layers; and simulate the operation of the locks and pumps needed for the basin to achieve the required state within the period of time defined previously.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sprague et al. (US Patent Application Publication 2006/0122794 A1) discloses a system, method and computer program product are provided for assessing aquatic environments;
Li et al. (US Patent Application Publication 2004/0138815 A1) discloses a method and system are described for calculating hydraulics and hydrology of watersheds automatically.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862